This is an appeal from a decree of a Superior Court judge sustaining the action of the defendant board in granting a special permit for the construction of a drive-in car wash and a motor vehicle inspection bay. This was to be an addition to an existing gasoline filling station located in a Business B-3 District in the town of Swampscott. Under that town’s zoning by-law, commercial buildings in such a district may include a public garage or gasoline filling station “provided permission is obtained from the Board of Appeals.” The plaintiffs contend that the board failed to “. . . [set] forth clearly the reason or reasons for its decisions” as required by G. L. c. 40A, § 18. However, the board in granting its permit laid down six definite conditions relating to the operation of the new structure which seem to us to stand as reasons for their action. Shoppers’ World, Inc. v. Beacon Terrace Realty, Inc. 353 Mass. 63, 67. It is further apparent that a drive-in car wash and a motor vehicle inspection bay are logical adjuncts to a garage in its operation. See Rando v. Board of Appeals of Bedford, 348 Mass. 296, 298. The judge heard testimony and took a view. We find no error in his action. The Chief Justice took no part in this case.

Decree affirmed.'